UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6547



DAVID V. BOND,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of The Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-1194-2, CA-99-953-2)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David V. Bond, Appellant Pro Se.    Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David V. Bond seeks to appeal the district court’s order de-

nying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition.   We

dismiss the appeal for lack of jurisdiction because Bond’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Sep-

tember 29, 1999.     While the district court extended the appeal

period until November 28, 1999, Bond did not file his notice of

appeal until April 3, 2000.*    Because Bond failed to file a timely

notice of appeal or to obtain a further extension or reopening of

the appeal period, we deny a certificate of appealability and dis-

miss the appeal.    We dispense with oral argument because the facts




     *
       For the purpose of this appeal, we assume that the date
apearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                   2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3